PER CURIAM.
The briefs and the record on appeal having been read and given full consideration, and appellants having failed to demonstrate reversible error, the judgment of the lower court hereby appealed is affirmed. See M R & R Trucking Company v. Griffin (Fla.App.1967) 198 So.2d 879; Weiss v. Jacobson (Fla.1953) 62 So.2d 904; Riddle v. Aero Mayflower Transit Co. (Fla.1954) 73 So.2d 71; Reece v. Ebersbach (1942), 152 Fla. 763, 9 So.2d 805.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and RAWLS, JJ., concur.